ATTORNEY GENERAL OF TEXAS
                                           GREG        ABBOTT



                                             November 10,2014



The Honorable Craig Watkins                               Opinion No. GA-l 085
Dallas County District Attorney
Frank Crowley Courts Building                             Re: Authority of the Dallas County Juvenile
133 North Riverfront Boulevard, LB 19                     Board to hire an attorney as in-house counsel
Dallas, Texas 75207                                       (RQ-1198-GA)

Dear Mr. Watkins:

       You ask about the hiring authority of the Dallas County Juvenile Board (the "Board").'
Specifically, you ask whether the Board may hire ·an attorney as a full-time empl yee to
provide in-house legal services to the Board the Juvenile Department and the Charter School
Board." Request Letter at 1. You state that the Civil Division of the Dallas County Di trict
Attorney's Office currently provides legal counsel to those entities. !d.

        A juvenile board is "a body established by law to provide juvenile probation services to a
county." TEX. HUM. REs. CoDE ANN.§ 201.001(a)(6) (West 2013). The authority of a particular
county juvenile board is determined by general provisions of the Human Resources Code (the
"Code") applicable to all juvenile boards, as well as any special statute applicable to that county.
See generally id. §§ 152.0001-.0016 (West 2013 & Supp. 2014) (general provisions governing
juvenile boards), 152.0071-.2571 (provisions applicable to specific counties); Tex. Att' y Gen.
Op. No. DM-460 (1997) at 1. In examining the statu tory authority of the Board we look to the
statute's plain language. See R.R. Comm 'n o.f Tex. v. Tex. Citizens for a Safe Futw·e & Clean
Water, 336 S.W.3d 619, 628 (Tex. 2011). Words and phrases are read in context and construed
according to the rules of grammar and common usage." TEX. Gov'T CODE ANN. § 31l.Oll(a)
(West 2013).

        The Dallas County Juvenile Board is established and governed by sections 152.0631 and
152.0632 of the Code. TEX. HUM. REs. CODE ANN.§§ 152.0631-.0632 (West 2013). Among
other things, section 152.0631 directs the Board to appoint a director of juvenile services and a
chief juvenile probation officer, but it does not expressly authorize the Board to hire an in-house


        1
          See Letter from Honorable Craig Watkins, Dallas Cnty. Dist. Att'y, to Honorable Greg Abbott, Tex. Att' y
Gen. at 1 (May 9, 2014), http://www.texasattomeygeneral.gov/opin ("Request Letter").
The Honorable Craig Watkins - Page 2                  (GA-1085)



attorney or any employee to provide legal services. Id § 152.0631 (i). Section 152.0632
provides that the director of juvenile service • shall hire the employees of the juvenile probation
department and of the county institutions and facilities and programs under the jurisdiction of the
juvenile board. Id. § 152.0632(c). Section 152.0632 does not, however, specify the types of
 mployees th direc or of juvenile services may hire; it merely establishes that the hiring of
department employees is the responsibility of the director of juvenile services.

        Two generally applicable provisions in the Code relate to the hiring authority of juvenile
boards. The first provision, section 152.0008, authorizes the chief juvenile probation officer of a
juvenile board to employ assistant officers and 'other necessary personnel." Id § 152.0008(a).
The phrase other necessary personnel ' in section 152.0008 encompasses a broad range of
possibl employment positions that coul d include an in-house attorney should a juvenile board
deen1 it necessary. H owever by the express terms of the Board's creation statute, section
152.0008 does not apply to the Board. See id. § 152.0631 (/) (providing that sections 152.0002
through 152.0008 "do not apply to the juvenile board of Dallas County").

        The second provision, section 142.002, provides that

                [a] juvenile board may, with the advice and consent of the
                commtsswners     court,    employ   probation   officers  and
                administrative, supervisory, stenographic, and other clerical
                personnel necessary to provide juvenile probation services
                according to the standards established by the Texas Juvenile
                Probation Commission2 and the local need as determined by the
                juvenile board.

Id § 142.002(a) (footnote added). Subsection 142.002(a) does not expressly provide for the
hiring of a legal position. Nevertheless, a court would likely conclude that an in-house attorney
qualifies as an "administrative," "supervisory," or "clerical" position. Thus, section 142.002
authorizes the Board to hire an in-house counsel, with the advice and consent of the
commissioners court, if the Board determines that the position i 'necessary to provide juvenile
probation services." Id.; see also id. § 142.001(1)-(2) (provid ing tw o definitions of "juvenile
probation services").

         You suggest that the Board may also have implied authority to hire an in-house attorney.
Request Letter at 2. An agency has implied powers to the extent they are reasonably necessary
to fulfill its express functions or duties. Pub. Uti/. omm 'n of Tex. v. City Pub. Serv. Bd of
San Antonio, 53 S.W.3d 310, 316 (Tex. 2001). You direct us to a previ ous opinion of thi s office


        2
         The Texas Juvenile Probation Commission was abolished in 2011 and replaced with the Texas Juvenile
Justice Department. See Act of May 5, 2011, 82nd Leg., R.S., ch. 85, § 4.001, 2011 Tex. Gen. Laws 366,341.
The Honorable Craig Watkins - Page 3                         (GA-1085)



concluding that a juvenile board had the implied authority to retain private counsel to represent
the board in litigation. Request Letter at 2; see Tex. Att'y Gen. Op. No. JC-0209 (2000) at 1-4.
Although the juvenile board in that opinion sought to hire a different kind of position- a contract
attorney for a sp cific legal matter as opposed to full-time, in-house attorney-the conclu ion
was based on the general principle that political subdivisions have the implied authority to obtain
legal representation in the absence of constitutional or statut ry limi tations. Tex. Att y Gen. Op.
No. JC-0209 (2000) at 3; see Guynes v. Galveston nty., 861 S.W.2d 861 863-64 (rex. 1993);
see also Tex. Att'y Gen. Op. No. JC-0047 (1999) at 2-3 . As with the Board, tbejuve11ile board
in that opinion did not have the benefit of the general hiring authority provided under secti n
152.0008. See Tex. Att'y Gen. Op. No. JC-0209 (2000) a 2 (citing the provision ofthejuvenile
board's specific governing statute stating that subsection 152.0008(a) does not apply).

        We are unaware of any constitutional or statutory provision that would limit the Board's
implied authority to obtain legal representation. Moreover the fact iliat section 152.0008 applies
to some county juvenile boards, but not to the juvenile board of Dallas County constitutes
neither a prohibition against hiring necessary personnel nor a limitation on any other auth rity
the Board may have. Therefore, a court would likely conclude that, in addition to the authority
provided by sub ection I. 42.002 a). the Board has the implied authority to hire an in-house
attorney for the provision of g neral legal services if the Board determines that the position is
necessary in order to provide juvenile probation services. 3




         3
           This conclusion is consistent with the fact that neither the Dallas County Commissioners Court nor the
Dallas County District Attorney has a legal obligation to provide legal advice and representation to the Board. See
El Paso Cnty. v. Solorzano, 351 S.W.3d 577,581 n.2 (Tex. App.-El Paso 2011, no pet.) ("Juvenile boards in Texas
are . .. separate and apart from their counties and commissioners courts."); TEX. Gov'T CODE ANN. §§ 41.007 (West
2004) (providing that a district attorney shall give legal advice to a county or precinct official, but only on request),
44.157 (establishing the duties of the Criminal District Attorney of Dallas County); see also Guynes v. Galveston
Cnty., 861 S.W.2d 861, 864 (Tex. 1993) (stating that district attorneys have no legal duty "to represent the county in
its general legal business or the conduct of ordinary civil actions") (citations omitted).
The Honorable Craig Watkins - Page 4            (GA-1085)



                                     SUMMARY

                      A court would likely conclude that the Dallas County
              Juvenile Board may hire an attorney a a full-time employee to
              provide in-house legal services if tbe Board determines that the
              position is necessary to fulfill its legislative mandate to provide
              juvenile probation services.

                                            Very truly yours,




                                            Attorney General of Texas


DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

Stephen L. Tatum, Jr.
Assistant Attorney General, Opinion Committee